            Case 1:20-cv-10187-KHP Document 31 Filed 05/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              5/12/2021
 Marino Villalva,

                                Plaintiff,
                                                           20-cv-10187 (KHP)
               -against-                                   ORDER OF DISMISSAL

 Fu Wing Garden, Inc.,

                                Defendant.


KATHARINE H. PARKER, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties,

having reached an agreement in principle to resolve the action, have placed their proposed

settlement agreement before this Court for approval. See Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements). The

parties have also submitted a letter detailing why they believe the proposed settlement

agreement is fair, reasonable, and adequate. (ECF No. 30.) This Court has reviewed the parties’

submissions in order to determine whether the proposed agreement represents a reasonable

compromise of the claims asserted in this action, and, in light of the totality of the relevant

circumstances, including the representations made in the parties’ letter and the terms of the

proposed settlement agreement, it is hereby ORDERED that:

       1.       The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiff’s claims in this action and to compensate

Plaintiff’s counsel for their legal fees, and the agreement is therefore approved.
            Case 1:20-cv-10187-KHP Document 31 Filed 05/12/21 Page 2 of 2




       2.       In accordance with the parties’ request, this Court will retain jurisdiction over

this matter for the purpose of enforcing the settlement agreement, if necessary.

       3.       As a result of the Court’s approval of the parties’ proposed settlement, this

action is hereby discontinued with prejudice and without costs, provided, however, that, within

30 days of the date of this Order, if any aspect of written documentation of the settlement is

not completed, then Plaintiff may apply by letter for the restoration of the action to the active

calendar of the Court.

       4.       The Clerk of Court respectfully is directed to close this case.


Dated: New York, New York
       May 12, 2021

                                                       SO ORDERED


                                                       ________________________________
                                                       KATHARINE H. PARKER
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                  2
